EichaRDSON, Judge,
delivered the opinion of the court.
The eleventh section of the charter of the city of Boon-ville (Sess. Acts, 1839, p. 297) confers upon the mayor and board of councilmen the power to provide by ordinance “for licensing, taxing and regulating auctions;” and there can be no doubt about their authority to prohibit persons from exercising the business of auctioneers without license by such fines or penalties as they may think proper to impose. There is no limitation on the power; and no reason is perceived why the fine or penalty prescribed by the ordinance may not exceed ninety dollars.
The ordinance under which the plaintiff was fined fixed the penalty at not less than one hundred dollars, and the only question in the record is whether the mayor had jurisdiction of the case. This question seems to be conclusively answered by the third section of the act to amend the charter of Boonville, approved February 13, 1847, (Sess. Acts, 1847, p. 183,) which declares that “ the mayor shall have exclusive original jurisdiction over all cases arising under the act of incorporation and upon all ordinances of the city.” And if a prosecution had been commenced against the plaintiff in the circuit court for violating the ordinance regulating auctions, it could have been dismissed on the ground that the mayor had exclusive jurisdiction of the case.
Independent of the amendment of 1847, the jurisdiction of the mayor would be sustained. The twenty-eighth section of the original charter provides that “ the mayor, and each justice of the peace within the city, shall have jurisdiction of all cases arising under the act of incorporation and under the ordinances of the city, subject to an appeal, in all cases above the sum of five dollars, to the circuit court.” By this section the jurisdiction is coordinate, which is afterwards made exclusive; and though justices of the peace, by the general law, had not then nor since jurisdiction in actions to recover penalties, exceeding ninety dollars, given by any statute of the state, the legislature had the power to confer *547a greater jurisdiction on justices of the peace in Boonville. The act of February, 1841 (Sess. Acts, 1841, p. 806,) instead of limiting, clearly enlarges the jurisdiction of the mayor. Before that time he could only take cognizance of cases arising under the charter and ordinances of the city, but by the act of 1841 he was clothed with the same jurisdiction as justices of the peace in all civil cases. The case of the city of Fayette v. Shafroth, 25 Mo. 445, is unlike this one. There the charter of Fayette only gave the mayor the same jurisdiction, in all cases, in the city, as justices of the peace have in their respective townships. But, in Boonville, the mayor has not only concurrent jurisdiction with justices of the peace in all civil cases, but exclusive original jurisdiction, without regard to the amount, “ over all cases arising under the act of incorporation and upon all ordinances of the city.”
The other judges concurring, the judgment will be affirmed.